FL(FULL PAYOUT):2009
[logo.jpg]
Exhibit 10.2



Leasing Agreement
Agreement Number: MSL09092901
 
Lessee Details
Lessee: Zhumadian Zhongpin Food Co., Ltd
Contact Name Jiangtao Jing
Business License Registration Number: 4128231004005
Company Types:
ogovernment authority
o wholly foreign-owned enterprise
o private company
ostate-owned enterprise
üother (specify): limited liability company
Address: Industrial Concentration Area, Suiping county, Zhumadian city, Henan
province o
Mailing Address: Financial Management Center No.21 Changshe Road, Changge City,
Henan Province (461500)
 
Are you a customer of De lage lander currently? No
Phone：0374-6219316
  Fax：0374-6219316
Cell Phone No.：13837407550
Bank:
Agricultural Bank
of China
Branch: Suiping Branch
  Account Number：
  16-620101040003002
 

 
Equipment Details
Brand
Model
Serial Number
Date of Manufacture
     
-
Slaughtering facilities, fleshing machine  (see equipment list)
   
new
 √used
number of hours used (if used) o
Expected Delivery Date: has been delivered
Delivery Address: Industrial Concentration Area, Suiping County, Zhumadian City,
Henan Province
Place of Use: same as delivery address
If the space of above table is not enough, other information about the
equipments can be listed in the appendixes of this agreement.

 
Payment Details
Down payment
Lessee should pay to lessor within (3) days after the commence date of this
Leasing Agreement
RMB [1,000,000,00]
 
Please remit above fund to the following account of our company:
Beneficiary: Lachlan Dayton Financial Leasing (China) Co., Ltd.
 
Bank: Industrial and Commercial Bank of China, Shanghai Branch, 2nd Sales
Department
Account number: 1001190709016238345
 
 
Deposit：
Lessee should pay to lessor within (3) days after the commence date of this
Leasing Agreement
RMB [3,615,000,00]
 
Management Fees:
Lessee should pay to lessor within (3) days after the commence date of this
Leasing Agreement
RMB [6,000,000,00]
 
Before the commence date of lease, if the lessor adjust the rents agreed under
this agreement, the adjusted rent will be effective immediately from the
commence date of this agreement.
 
After the commence date of lease, if the lessor adjusts the rents agreed under
this agreement, the adjusted rents will become effective since the January 1st
after the year when People's Bank of China adjusts the corresponding RMB
benchmark interest rate.
 




 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 1
 

 

--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
Leasing Details
Lease Term
[36] months
 
Payment at the beginning of the period: If the commence date of lease is a day
between the 11th and 25th of a calendar month, the first instalment of rent
shall be due on the 25th of this month, if the commence date of lease is a day
between the 26th of a calendar month and the 10th of next calendar month, the
first instalment of rent shall be due on the 10th of the next calendar month,.
The rents for each subsequent phase will be due on corresponding days of the
subsequent corresponding months.
 
Payment at the end of the period: If the commence date of lease is a day between
the 11th and 25th of a calendar month, the first instalment of rent shall be due
on the 25th of the [ ]th month, if the commence date of lease is a day between
the 26th of a calendar month and the 10th of next calendar month, the first
instalment of rent shall be due on the 10th of the [ ]th month counted from the
next calendar month. The rents for each subsequent phase will be due on
corresponding days of the subsequent corresponding months.
 
Rent for Each Period
RMB [1,205,000.00]
 
Number of Instalments
[36] instalments
 
√ monthly payment
¨quarterly payment
¨ half-year payment 

--------------------------------------------------------------------------------

 
 
 
√ payment at the beginning of the period
opayment at the end of the period
 
 
 
 



The lessee has read, understood and agreed with this Leasing Agreement. Sign,
delivery of this leasing agreement, and payment of any instalment by lessee to
the lessor should only constitute an irrevocable offer issued by the lessee,
this leasing agreement will become effective and binding only after lessor
accepts and signs it.


Lessee: Zhumadian Zhongpin Food Co., Ltd
 
(Seal and Signature)
 
/s/ Li Haobin
 
Date: November 4, 2009


Lessor: De Lage Landen (China) Co., Ltd.


(Seal and Signature)


/s/ De Lage Landen (China) Co., Ltd.
 
Date: November 4, 2009
 

 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 2
 




--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
Terms and Conditions of Leasing Agreement
 
1. Leasing: For purpose of the sale and leaseback, according to the terms and
conditions of this leasing agreement, the lessor  has agreed to purchase from
and lease out to the lessee, the lessee agreed to sell to lessor  and leaseback
any equipment listed above and specified in the Appendixes, including all
exchange parts, maintenance parts, adjunction parts and accessories
("Equipment"). The lessor and the lessee sign a separate agreement for the sale
and purchase of equipments.


2. Purchase, delivery and acceptance: The lessee relies entirely on their own
skills and judgments on choosing equipment and vendors, has not depend on the
lessor in any way, and has not been affected by the lessor, so the lessee takes
full responsibility for their choices and decisions. The lessee has purchased
and accepted equipments before the signing of this Agreement; the lessee
confirms that the equipments are in good working condition. The lessee shall
sign and submit to the lessor a taking-over certificate in the format provided
by lessor (see appendix). The taking-over certificate shall be sent out five
days after the signing of this Agreement. If the lessee fails to submit the
appropriate signed taking-over certificate to the lessor within the above time
limit, then the lessee will be deemed as accepting the equipments, under such
circumstance, the date of acceptance of equipment is fifth day after the signing
of this Agreement. Lessee signs taking-over certificates or be deemed as
accepting equipments under this section, this is to say that equipments in
perfect condition have been completely delivered to the lessee by the lessor.


3. Term and payment: Lease term starts from the day of lease commencement date,
and continue until the expiration of the above lease term. Lease commencement
date is the day of lessor pays RMB [35,785,000.00] for the surplus amount of
equipments according to the amount agreed in the transfer contract (the
"Transfer Contract") signed by lessor and lessee, contract number of this
transfer contract is [MSL09092901-1]. The lessee should pay the rental of each
term based on the payment detail table. Rental payment obligations and other
obligations of the lessee are absolute and unconditional, without any reason,
including but not limited to, any cancellations, reduce, offset, anti-request or
other defences because of claims against the vendors or any third party the
lessee. This lease is irrevocable. If the People's Bank of China adjusts the RMB
benchmark interest rate of the same period, the lessor has the right to adjust
the rent accordingly. If the lessor adjusts the rentals agreed under this
agreement, the adjusted rentals will be effective on January 1 of the year after
the People's Bank of China adjusts the RMB benchmark interest rate over the same
period.


4. Delay penalty: If the lessee fails to pay any payables under the leasing
agreement, then the lessee shall, pay interest of these late payments to the
lessor on a 2% monthly interest rate from the due date until the actual payment
date (including the date before, of or after judgement).


5. The transfer of ownership of equipment: When the lease term expires, if there
is no event of default occurred, the ownership of equipments will be transferred
to the lessee for free, the leasing agreement shall be terminated.


6. Assurance and claims: The lessor only lease the equipments to the lessee
according to its "status quo". The lessor will not give any express or implied
warranty for the equipments, including but not limited to, warranty for
merchantability or fitness for a particular purpose of the equipments. Serious
consequence, indirect loss or loss of profits caused by any breach of warranties
or representations, or by the use or operation of the equipment, the lessor
assumes no responsibility. The lessor  confirms that the lessee is not an
associated company or agent of the vendor or manufacturer, then the
lessor  assumes no responsibility for any guarantees made by the vendor and/or
manufacturer. Lessee further confirms that equipment will be used only for
business purposes, not for personal, family or household purposes. If the lessee
suffers any damage or loss due to any defects of equipment delivery,
installation, inspection, use, operation, maintenance, equipment or software or
related services, or any breach of vendors or service providers, the lessee
should claim directly against vendor or other related parties, but shall not
carry out any recourse against the lessor, and such claim shall not affect the
lease payment obligations and any other obligations of lessee under this leasing
agreement.


7. Ownership and equipment inspection: Lessor has the ownership right of the
equipments and is the sole owner of the equipments. The lessee is only entitled
to use the equipments throughout the lease term by complying with all the terms
and conditions of this leasing agreement. The lessee shall take all necessary
measures to protect and ensure the ownership of the equipment by the lessor.
Unless there are prohibiting provisions under the laws and administrative
regulations, the lessor has the right to inspect equipments within a reasonable
time and stick markings on them to show the ownership of the equipments, the
lessee shall allow the lessor to enter into the location of the equipments.



 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 3
 

 

--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
8. The usage, supply and maintenance: The lessee shall only store and use
equipments on the place of use of equipments. Without the prior written consent
of the lessor, the lessee shall not remove equipments; the lessor  may not
refuse to give consent without reasonable excuse. The lessee should use
equipments in safety, prudent and proper ways, and in accordance with the
applicable insurance policy, all applicable laws and regulations, as well as
instructions of vendors or manufacturers. Lessee shall keep the equipments in
good maintenance and working condition at their own expense, except for normal
wear and tear. All used or installed exchange parts, maintenance parts and
adjunction parts of equipment should automatically become the property of
lessor. The lessee shall ensure that the equipment is repaired by qualified
personnel based on the recommendations of vendors. The lessor is not responsible
for the provision of any maintenance or service for equipments. The lessee shall
not in any case allow the equipments in worn, corrosion or abnormal working
environment. The lessee shall not fix the equipments at any land, buildings or
houses so that the equipments becomes part of the land, buildings or houses.


9. Transfer: Without the prior written consent of the lessor, the lessee shall
not shift, sell, sublease, transfer, mortgage, pledge, lien the equipments and
any right under this agreement or set any encumbrances. The lessor can sell or
transfer the equipments, the leasing agreement or any right under this leasing
agreement without the prior written consent of the lessee, but should not affect
the right of the lessee to use the equipments under this leasing agreement. This
leasing agreement is binding on the transferee and successors of both parties of
this leasing agreement.


10. Insurance: During the lease term, the lessee shall based on the requirements
of lessor continually purchase the relevant insurance for the equipments at an
amount which is not less than the amount of the purchase price. The lessor is
the only beneficiary. The lessee will provide copies of insurance policy to the
lessor as required by the lessor. Purchasing these insurances by lessee does not
relieve the responsibility of lessee for loss or damage of the equipments. If
insured event occurs, the lessee shall immediately notify the lessor, and
provide all the necessary documents in order that the lessor can receive
insurance money.


11. Loss or damage: The lessee shall bear the loss, destruction or damage risk
of equipments. Any such loss, destruction or damage will not exempt the lessee
from any obligations under the leasing agreement. If the lessor believes these
equipments can not be repaired (including the economic irreversible), as
demanded by lessor, the lessee shall pay lessor all payable rentals lessee needs
to pay (but unpaid) at the natural expiration of the lease term, and other due
and outstanding amounts that lessee should pay to leaser under this leasing
agreement, deducting the insurances lessor has already received  for this reason
(if any), the leasing agreement will be terminated to when the lessor receives
such sum of money.


12. Compensation: Any loss or damage resulted from the installation,
manufacturing, conditions, use or operation of equipments, including but not
limited to the resulting personal injury or third party property damages, the
lessor assumes no liabilities. The lessee has agreed to compensate the lessor
for all loss, damage or claims caused by lessee, and keep leaser away from
suffering such claims. Even if this leasing agreement is terminated, the
compensation provisions remain effective.


13. Taxes: The lessor and the lessee shall pay their respective tax payables in
accordance with the laws and regulations of PRC. If after the commencement of
this leasing agreement, the laws of PRC amended, revised or added, leads to the
tax burden of the lessor  related to this leasing agreement increases, including
but not limited to, business tax, the lessee shall compensate the lessor of the
increase in the tax. The lessee shall be responsible for handling the approval,
registration, inspection and filings of equipments and this leasing agreement in
the relevant agencies and various formalities required by laws and regulations
and other provisions, and bear all related costs.


14. Lessee assurance: The lessee makes representations and warranties herein: a)
the lessee has been granted proper authorization for signing, delivering and
performing this leasing agreement and conducting all necessary corporate
actions; b) the individual who signs this leasing agreement has been duly
authorized to sign; c) the lessee undertakes that all the necessary registration
procedures for approval has been performed; d) the lessee complies with all PRC
laws and regulations; e) the leasing agreement constitutes legal, valid and
binding obligations of the lessee that should be implemented according to the
provisions.


15. Deposits: No deposits accrue interest. Lessor may use any part of deposits
for remedy in the events of default, and offset other payables, delay penalties
and payable rentals in order, under such circumstances, the lessee shall
immediately make up the deducted amount of deposits. If no event of default
occurs, the deposits will be used to offset the ending rental. If the lessee
rejects the equipments or any event of default by lessee before the term
commences, the lessor has the right not to return the deposits.



 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 4
 




--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
16. Events of default: The occurrence of any of the following events constitutes
an event of default: A) the lessee failed to pay any rental or any other due
sums; B) the lessee, and/or guarantor violated any guarantee or any other
obligations under this leasing agreement, or the lessee, and/or guarantor of
breaks any other agreements with the lessor or with the members of Rabobank
Group; C) the lessee or any guarantor died; D) the lessee became bankrupted or
can not pay due debts; E) the lessee stops normal operations; F) all current
management or key personnel of the lessee have been replaced or cut back; G) the
lessee merger or consolidated with other entities, or transferred all or major
assets, or the leaser believes that ownership structure of the lessee has
changed substantially; H) the lessor believes that the financial position of
lessee has been worse substantially; I) the lessee, any guarantor or any partner
voluntarily or involuntarily filed in bankruptcy, liquidation, reorganization,
debt restructuring or similar relief application based on "PRC Enterprise
Bankruptcy Law," or other existing or future bankruptcy or liquidation laws and
regulations, or lessee, the guarantor or partner, or its main part of the assets
has been settled on particular trustee, receiver or liquidator; J) the lessor
believes that the operation of lessee has occurred some other significant
changes; K), ratio between the total consolidated debt ("Debt") and Earnings
Before Interest, Taxes, Depreciation and Amortization ("EBITDA") guaranteed
under this agreement (i.e. quotient derived from total liabilities divided by
EBITDA): (1) shall be less than [2.5] in fiscal year 2009, (2) shall be less
than [2.2] in fiscal year 2010, (3) shall be less than [2.0] in fiscal year
2011; L) under this Agreement within the warranty period, Interest Coverage in
the consolidated statements of guarantor shall be greater than 5 times; M )
under this agreement, within the warranty period, capitalized expenditure
("CAPEX") in the consolidated statements of guarantor should be less than RMB
0.6 billion.


Under this Leasing Agreement:


Earnings Before Interest, Taxes, Depreciation and Amortization ("EBITDA") means
operating profit before deducting any interest expense, related taxes,
depreciation and amortization expenses.


Interest coverage ratio ("Interest Coverage") means the quotient derived from
EBITDA divided by the paid interest.
 
Capitalized expenditures ("CAPEX") mean to the total amount of net investment of
fixed assets and financial assets.


17. Remedies: In the case of an event of default, the lessor may exercise one or
more of any following remedies: 1) announced that all the remaining unpaid
rentals within the lease term are become due and should be paid immediately,
require lessee to pay all rentals and any other payments incurred or expedited
under this leasing agreement and any other agreements; 2) requires the lessee to
pay fines for delay; 3) requires the lessee to return the equipments, and in the
case of the lessee failed to return the equipments, access to the place for
equipments and take back to the equipments autonomously or through the judicial
procedures; 4) terminates this leasing agreement; 5) requires the lessee to bear
all costs of the lessor arising from the execution of any of the rights and
remedies under this leasing agreement, including all costs generated from the
getting back, removal, storage, transportation, maintenance, sale and
disposition of equipment, as well as reasonable attorney fees; 6) requires the
lessee to compensate lessor for losses resulting from the breach of contract. If
the equipment has been returned to the lessor or the lessor has got back, the
lessor has the right to dispose the equipment by their-selves without noticing
the lessee. The net income after deducting costs and expenses of those disposals
will be used to pay the payment obligations of lessee, if not enough, the lessee
should continue to compensate. If there is money left after the repayment, those
money belongs to the lessor.


18. Termination: If the lessee refuses to issue taking-over certificate, or any
event of default occurred prior the commence date of term, the lessor has the
right to terminate the leasing agreement. If this leasing agreement terminated
for this reason or reasons that are not attributable to the lessor, the lessee
shall be responsible for and compensate for all losses and therefore costs
suffered by the lessor, including but not limited to the payments, taxes and
other payments that the lessor paid to the seller, government agencies and/or
any third party according to this leasing agreement. Except of having prior
written consent of the lessor, the lessee has no right to terminate this leasing
agreement.


19. Governing law and jurisdiction: This leasing agreement shall be governed by
PRC laws. Any dispute arising from or related to this leasing agreement, if
cannot be negotiated, should be submitted to the Shanghai-based China
International Economic and Trade Arbitration Commission Shanghai Branch, shall
be arbitrated in accordance with its arbitration rules. The arbitral tribunal
shall be consisted by three arbitrators, the lessor and the lessee can choose
their respective arbitrator, presiding arbitrator shall be appointed in
accordance with its arbitration rules by the Arbitration Commission. Arbitration
award is the final and binding upon both parties, and the costs of arbitration
shall be borne by the losing party.


20. Notice: The written notice shall be considered as arrived according to the
following methods: If handed by specially-assigned person, at the time of
delivery; if by mail, then at the time of mail was posted and prepaid, and on
the 5th day after being putted in the envelope with the correct address, the
correct address should be the above-mentioned address of lessee and the address
specified on the invoice that lessor issued to the lessee, or any other address
provided any party later on in writing; if by fax, at the time of receiving
identifiable documents. If the communication is received at non-business day or
after the business hours of the receiving unit, it will only be considered as
arrived at the next business day of the receiving unit.



 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 5
 




--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
21. Offset: The lessor is entitled to use any payments of the lessee to directly
offset the rental payables, delay fines or any other payables should be paid by
the lessee. Unless having the prior written consent of the lessor, the lessee
shall not unilaterally offset any of its debt with the lessor against any of its
credit with lessor, even though the credits and debts matured.
 
22. Cumulative rights: Each right or remedy of the lessor under the leasing
agreement are cumulative and not exclude any rights or remedies conferred bylaw.


23. Entire agreement; severability: This Agreement constitutes the full leasing
agreement regarding the equipments between the lessor and the lessee, replaces
any previous understandings and agreements. Written documents which are not
signed by both parties, any waiver, amendment or change of the terms of this
leasing agreement, will not be binding on any party. If any provision of this
leasing agreement is invalid or unenforceable for any reason, that provision
shall be treated as divisible from other provisions of this Agreement and does
not affect or prejudice the validity and enforceability of other provisions. If
this leasing agreement is invalid because of the lessee, such invalidity shall
not affect the validity of provision 17 of this leasing agreement, the lessor
has the right based on this provision to the extent permitted by law, requires
the lessee to compensate for all direct and indirect losses suffered by the
lessor.



 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 6
 




--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
Appendix
 
Form of Acceptance Certificate
 
To: De Lage Lander (China) Co., Ltd. ("Lessor")
 
Acceptance Certificate


This acceptance certificate is the taking-over certificate for the No.
[MSL09092901] leasing agreement (the "Agreement") between us.
 
This certificate is the taking-over certificate described in provision 2 of this
agreement.
 
Unless otherwise provided herein, the bold terms in this acceptance certificate
should have the same meaning as in the agreement.
 
Under the terms of the agreement, we acknowledge that:
(a) we have fully examined the following equipments;
(b) equipments are in good condition, meet our requirements in all respects;
(c) we hereby confirm that we have fully accepted the equipments; and
(d) by signing this acceptance certificate, we herein clearly, unconditionally
and irrevocably authorized the lessor pay for the equipments at the purchase
price to the transferor under the "Transfer Contract".


Equipment List


Name of Equipment 
 
Supplier (Manufacturer)
 
Model
 
Transfer Price
   
Device ID
 
Liquid Ammonia Refrigeration Screw Compressor Unit (Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA20CBY
    515,523.17    
020001
 
Liquid Ammonia Refrigeration Screw Compressor Unit (Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA16CBY
    258,810.47    
020002
 
Liquid Ammonia Refrigeration Screw Compressor Unit (Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
JKA12.7CBY
    259,211.02    
020003
 
Liquid Ammonia Refrigeration Screw Compressor Unit (Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA20CBY
    174,937.81    
020004
 
Liquid Ammonia Refrigeration Screw Compressor Unit (Including Controlling
Cabinet)
 
Yantai Moon Co., Ltd.
 
KA16CBY
    258,810.47    
020005
 
Siphon Pot
 
Yantai Moon Co., Ltd.
 
UZ-3.5
    232,157.72    
020006
 
Liquid Reservoir
 
Yantai Moon Co., Ltd.
 
ZA-10
    34,991.31    
020007
 
Low Pressure-Cycled Barrel
 
Yantai Moon Co., Ltd.
 
ZDX-4L
    55,119.62    
020012
 
Ammonia Storage Tank
 
Yantai Moon Co., Ltd.
 
ZA-5
    10,869.77    
020013
 
Horizontal Evaporator
 
Yantai Moon Co., Ltd.
 
WZA-200
    57,234.14    
020014
 
Shielded Ammonia Pump
 
Dalian Hermetic Pump Co., Ltd
 
CAMA2/4
    31,724.42    
020015
 
All-in-one New Blower Set
 
Yantai Moon Co., Ltd.
 
AHDFS120H
    11,632.22    
020016
 
Small Pump (Kay-Chuen),  Glycol Circulating Pump
 
Shanghai Kaiquan Pump Limited Liability Company
 
FLG25-160
    5,408.58    
020020
 
Evaporated Condenser
 
Long Hua Luoyang Refrigeration Equipment Co., Ltd.
 
ZFL2000
    810,571.61    
020021
 




 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 7
 




--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
CFD-500A
    94,566.68    
020022
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
CFD-400A
    641,088.43    
020023
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFD-400A
    85,478.44    
020024
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFJ-350A
    610,384.97    
020025
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
GFJ-250A
    109,304.34    
020026
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFD-200A
    44,704.25    
020027
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFL-250-00
    319,316.00    
020028
 
Hanging Air Cooler
 
Zhejiang Upwind Industrial Co., Ltd.
 
DFL-200-00
    133,867.07    
020029
 
Air Conditioning System
 
Yantai Moon Co., Ltd.
Yixing City Huaxin Refrigeration Equipment Co., Ltd.
Zhejiang Upwind Industrial Co., Ltd.Henan Puyang Changxing Antiseptic Co.Ltd For
Equipment, South of Henan Branch
        6,287,815.94    
020030
 
Atlas Copco Screw Air Compressor
 
Henan Province, Guoxin Electrical Complete Equipment Co., Ltd.
 
GA22P-10
    166,890.05    
020031
 
Fleshing Machine
 
Jining Xinglong Food Machine Manufacturing Co., Ltd.
Hicook
        15,017,074.20    
020032
 
Slaughtering Equipment, Beam Production And Installation Engineering
 
Jining Xinglong Food Machine Manufacturing Co., Ltd.
Suiping County Henan Electric Installation Co., Ltd.
        6,274,333.35    
020033
 
Kitchen Equipments
            71,393.11    
020034
 
Sister Block
     
＄65(stainless steel)
    59,249.23    
020035
 
Corss Arm
     
L=520(stainless steel)
    22,430.01    
020036
 
Bone Saw
 
Jiaxing Kai Machinery Manufacturing Co., Ltd.
        15,672.00    
020037
 
Oil-Immersed Power Transformers, High And Low Pressure Cabinet
 
Suiping County Henan Electric Installation Co., Ltd.
        843,600.00    
020038
 
Main Cable
 
Suiping County Henan Electric Installation Co., Ltd.
        1,309,337.45    
010001
 
Pump
 
Shanghai East Pump (Group) Co., Ltd.
        86,117.45    
010002
 
The Well
 
Henan Zhicheng Geological Engineering Co., Ltd.
        123,728.05    
010003
 

 

 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 8
 

--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
Industrywasher
 
Taizhou Taifeng Machinery Equipment Manufacture Co., Ltd.
      15,817.50    
020039
 
Industrial Spin-Drier
 
Taizhou Taifeng Machinery Equipment Manufacture Co., Ltd.
      9,666.20    
020040
 
Industrial Drying Machine
 
Taizhou Taifeng Machinery Equipment Manufacture Co., Ltd.
      11,423.80    
020041
 
WP Water Proofing Platform Scale 
 
Mettler - Toledo (Changzhou) Weighing Equipment System Co., Ltd.
      79,579.55    
020042
 
Metal Detector
 
Shanghai Dangdang Electronic Technology Co., Ltd.
      28,119.95    
020043
 
Door Insulation
 
Kaifeng, Central China Refrigeration Equipment Engineering Co., Ltd.
      2,372,625.00    
020044
 
Airshower
 
Zhucheng Xinfeng Machinery Co., Ltd.
      142,357.50    
020045
 
Lifting Platform For Unloading Pig
 
Changge Huanyu Automatic Door Facility
      16,696.30    
020046
 
Ozone Generator
 
Zhengzhou Sankang Sino-Environment Tech
      44,106.91    
020047
 
Iron Gate
 
Henan Xinzheng Kangda Machinery plant
      8,857.80    
020048
 
Telescopic Door
 
Henan Xinzheng Kangda Machinery plant
      24,452.05    
020049
 
Cold Storage Door
 
Yixing City Huaxin Refrigeration Equipment Co., Ltd.
      544,824.95    
020050
 
Automatic Binding Machine
 
Shanghai Yiqun
      50,967.55    
020051
 
Vertical Lift Gate
 
Henan Xinzheng Kangda Machinery plant
      13,181.25    
020052
 
Stainless Steel Trench Cover
 
Henan Zhongpin food share Co., Ltd
      87,875.05    
010004
 
Boiler Water Treatment
 
Xuchang Lanjian Maxtech Technologies Company  
      8,084.45    
010005
 
Compressor
 
Henan, Guoxin Electrical Complete Equipment Co., Ltd.
      118,631.25    
020052
 
Door Seal and Collision Device
 
Nanjing Tiannuo Cold Storage Door Co., Ltd
      39,807.30    
020053
 
Stainless Steel web
 
Shandong Boxing Boda Kitchen Machinery Plant
      33,533.10    
020054
 
Pre-Cooling Tray
 
Shandong Boxing Boda Kitchen Machinery Plant
      36,415.45    
020055
 
Tool Storage Cabinet
 
Shandong Boxing Boda Kitchen Machinery Plant
      17,926.50    
020056
 
Platform Scale
 
Zhengzhou Sethweighing Equipment System Co., Ltd
      36,907.50    
020057
 
Livestock Scales, Track Scales
 
Mettler - Toledo (Changzhou) Weighing Equipment System Co., Ltd.
      75,133.05    
020058
 
Sewage Treatment Equipment
 
Beijing Sida Chuangjie Environment Engineering Company Limited
      667,850.05    
020059
 
Boilers
 
Zhengzhou Boiler Factory 
      281,199.95    
020060
 
Production and Installation of Furnaces, and Chimneys, Hoods
 
Zhengzhou Boiler(Group) Co., Ltd
      48,578.25    
020061
 

 

 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 9
 

 

--------------------------------------------------------------------------------


FL(FULL PAYOUT):2009
[logo.jpg]
 

 
Control Valve
          7,223.96    
020062
 
Anti-Theft Window
          16,451.28    
020064
 
Office Equipment
          34,814.10    
030001
 
Bed
          37,549.73    
030003
 
Tin
 
Changyuan Slaughtering Equipment Operation Department
      74,110.86    
020064
 
Freeze Frame
          20,893.90    
020065
 
Hand Truck
          24,867.00    
020066
 
Spare Wagon For Hot Fresh Food
          20,001.04    
020067
 
Pre-Cooled Wheel Barrow
          26,787.02    
020068
 
Plastic tray
 
Xuzhou Tote Box Modeling Factory
      181,390.09    
020069
 
Tote Box
 
Xuzhou Tote Box Modeling Factory
      295,452.69    
020070
 
Pulley
          15,592.77    
020071
 
Console
          52,413.02    
020073
 
Tote Box
          29,051.67    
020076
 
Stripper
          47,170.81    
020077
 
Tote Box
          40,841.87    
020078
 
Sprinkler
 
Henan Benma Company 
      28,194.12    
040002
 
Air Conditioning
 
Zhuhai Gree Electric Appliances or Guangdong Galanz Group Co Ltd
      34,594.04    
030005
 
Computer
          65,957.67    
030009
 
Computer Equipment
          98,670.80    
030010
 
Total
          41,000,000.00        



/s/ Li Haobin
 
Zhumadian Zhongpin Food Co., Ltd (Seal) Signature
Date




 
De Lage Landen (China) Co., Ltd.
1105, 11F, Azia Center,
1233 Luijazui Ring Road, Pudong
Shanghai 200120 China
Tel: +86 21 6888 9696
Fax: +86 21 6888 1530
Ex. 10.2 - 10
 




--------------------------------------------------------------------------------



 